Citation Nr: 0837812	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear tinnitus.  

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel
INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969.  

These matters come to the Board of Veterans' Appeals (Board) 
following a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In November 2007, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the St. Petersburg VARO.  

As the appeal with respect to the veteran's claim for an 
initial, compensable rating for bilateral hearing loss 
emanates from the veteran's disagreement with the initial 
noncompensable (0 percent) rating assigned following the 
grant of service connection, the Board has characterized the 
claim as a claim for a higher initial rating, in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes, as reflected on the title page, that one of 
the issues developed for appeal is service connection for 
left ear tinnitus.  The veteran, through his statements in 
the record, has also raised a claim for service connection 
for right ear tinnitus.  Tinnitus is rated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2007).  Under Note 2 of the 
diagnostic code, it is noted that tinnitus is to be assigned 
a single evaluation whether the sound is perceived in one or 
both ears or the head.  Id.  Therefore, notwithstanding the 
phrasing of the issue on appeal as service connection for 
left ear tinnitus (which appears to be based on the veteran's 
reported history to VA examiners), the veteran's claim on 
appeal encompasses tinnitus in one ear, both ears, or the 
head.  




FINDINGS OF FACT

1.  Tinnitus has not been attributed to the veteran's active 
service period.  

2.  Since the initial grant of service connection, an 
audiological evaluation reflects hearing loss manifested by 
no worse than Level I hearing acuity in the right ear and 
Level III hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for an initial, compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.385, 4.1, 
4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Analysis

a. Left Ear Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran has contended that he experiences tinnitus in his 
left ear and that his tinnitus is the result of acoustic 
trauma during service.  A review of the veteran's service 
treatment records does not reflect complaints for tinnitus 
nor was the veteran treated for the disability.  Furthermore, 
the veteran has not otherwise contended that he was diagnosed 
or treated in service for tinnitus.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing noise exposure or tinnitus 
either in service or after service).  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  However, the veteran is not competent to 
say that his tinnitus was a result of acoustic trauma or was 
of a chronic nature to which current disability may be 
attributed.  

With respect to the veteran's claim, the Board notes that 
there is absent from the record competent evidence linking 
any current tinnitus to the veteran's period of service.  No 
medical professional provides findings or opinions to that 
effect, and neither the veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  Here, the only medical opinion of 
record weighs against the veteran's claim in that a VA 
examiner opined in a report of February 2005 VA audiological 
examination that it was not likely that the veteran's 
tinnitus was related to the same etiology as his hearing loss 
(i. e., military noise exposure).  

The veteran has argued that the opinion of the VA examiner 
lacks probative value because the veteran's service 
audiological examinations appear not to have been reviewed.  
Furthermore, it is claimed that the examiner was not a 
medical doctor.  The Board notes that the examiner did accept 
and/or consider the veteran as having been exposed to 
acoustic trauma during service.  Such a finding was the basis 
of a favorable nexus opinion with respect to the veteran's 
claim for service connection for hearing loss.  Additionally, 
under 38 U.S.C.A. § 5103A, medical examinations (or in this 
case audiological evaluations) need not be conducted by 
physicians.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  
Rather, medical examinations may be conducted by licensed 
health care professionals competent to provide diagnoses, 
statements, or opinions.  Id. at 569.  In this case, the 
Board finds the February 2005 VA audiologist competent to 
have performed testing and render an opinion on the veteran's 
claim.  

Furthermore, the Board finds that the evidence of record 
otherwise supports the finding of the February 2005 VA 
examiner (audiologist).  Here, in a January 2004 VA 
audiological consultation note, the veteran was noted to 
report that his tinnitus had been present for about one year.  
Thus, the date of onset of the veteran's tinnitus was many 
years after the veteran's separation from service in October 
1969.  Additionally, the veteran was noted to report that he 
worked as a truck driver for 13 years, and that he had driven 
his truck with the window down for 12 to 13 hours a day 
subjecting himself to wind noise.  

Otherwise, as a layperson the veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between any current 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board also notes that the veteran has been 
critical of VA adjudicators with regard to their handling of 
his claim and the lack of consideration for right ear 
tinnitus.  Here, in both the above noted January 2004 VA 
audiology consultation note and the report of February 2005 
VA examination, the examiners noted the veteran's reported 
history of unilateral tinnitus in the left ear only and not 
the right ear.  Thus, consideration of left ear tinnitus was 
based on the veteran's self reported history of his 
disability.  

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service and 
this was accepted as having occurred by the February 2005 VA 
examiner.  Nevertheless, under the circumstances-given the 
lack of objective evidence of tinnitus until many years after 
service and the uncontradicted medical opinion of the VA 
examiner in February 2005-the Board concludes that the 
preponderance of the evidence is against the claim.  Service 
connection for left ear tinnitus (which includes tinnitus 
otherwise in the right ear, both ears, or in the head) is 
therefore not warranted.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence weighs against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

b. Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), is required.  See Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  In this regard, the assignment of a 
rating for hearing loss is achieved by a mechanical 
application of the Schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Evaluations of hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from hearing 
impairment, the rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Hearing tests will be 
conducted without hearing aids, and the results of above-
described testing are charted on Table VI and Table VII.  See 
38 C.F.R. § 4.85.  

The regulations also allow for evaluating exceptional 
patterns of hearing impairment.  When the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa (also identified 
in 38 C.F.R. as Table VIA), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

The veteran filed his claim for service connection for 
hearing loss in October 2004.  In the above noted March 2005 
rating decision, the veteran was granted service connection 
and awarded a 0 percent rating for hearing loss, effective 
October 15, 2004 (date of claim).  VA medical records reflect 
that the veteran underwent a VA audiological evaluation in 
January 2004.  The veteran was noted to report that he had 
the most difficulty hearing when there was background noise 
and while he was on the telephone.  The examiner noted that 
the veteran demonstrated moderately severe sensorineural 
hearing loss in the right ear and a severe sensorineural 
hearing loss in the left ear.  In June 2004, he was seen for 
fitting of hearing aids, which were then provided later that 
year.

[The Board notes that although the VA outpatient records 
contain the audiometric findings from January 2004, those 
pre-date the veteran's claim for service connection and are 
not relevant to the rating to be assigned.]

In a report of February 2005 VA audiological examination, the 
veteran's hearing loss was noted to cause him problems 
understanding speech at conversational levels in most 
listening conditions.  The examiner noted that a June 2004 
audiogram associated with the medical record revealed 
moderate to severe high frequency hearing loss for the right 
ear and severe sensorineural hearing loss with flat 
configuration for the left ear.  [The Board notes that the 
claims file does not reflect a June 2004 audiogram as 
compared to the above noted January 2004 audiogram.  It is 
not clear if the examiner actually made a mistake reporting 
June 2004 instead of January 2004.  Nonetheless, both the 
January 2004 audiogram and the reported June 2004 audiogram 
reflect the same conclusion regarding the severity of hearing 
loss in the right ear and the left ear.]  

On VA audiometric examination in February 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
50
65
70
LEFT
50
65
70
75

Pure tone threshold averages were 53 dB in the right ear and 
65 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 90 
percent in the left ear.  The word recognition percentages 
were noted by the examiner as consistent with the degree, 
type, and configuration of hearing loss.  Furthermore, the 
examiner noted that findings for the left ear indicated a 
significant improvement in low and mid frequency thresholds 
since the veteran's 2004 evaluation.  She also indicated that 
the current findings were valid, reliable, and suitable for 
adjudication purposes.  

In this case, applying the results of the veteran's 
audiological examination in February 2005 to Table VI, 
reveals no worse than Level I hearing acuity in the right ear 
and Level III hearing acuity in the left ear.  Application of 
the above-noted findings to Table VII results in a 0 percent 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Findings otherwise from the February 2005 audiological 
examination did not warrant exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  

The Board has considered the veteran's complaints regarding 
his hearing loss as reflected in the record, including his 
testimony and the reports of his audiological examinations.  
In particular, the veteran has reported that his average 
decibel loss and speech recognition tests are far below the 
standards, as enumerated in 38 C.F.R. § 3.385, to be 
considered a disability.  The Board in no way discounts the 
difficulties that the veteran experiences as a result of his 
bilateral hearing loss, or that his hearing acuity has 
worsened since his active service period.  However, it must 
again be emphasized that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule after audiometric results are 
obtained.  Hence, the Board must make its determination on 
the basis of the results of the audiology study or studies of 
record.  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometric 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board also finds that there is no suggestion that the 
veteran's loss of hearing acuity in his either his right or 
left ear is so unusual as to require referral for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2007).  In 
this regard, the Board has considered the United States Court 
of Appeals for Veterans Claims (Court) holding in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the 
Court noted that, unlike the rating schedule for hearing 
loss, the extraschedular provisions did not rely exclusively 
on objective test results to determine whether referral for 
an extraschedular rating was warranted.  The Court held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  See also 
VA Fast Letter 07-10 (April 24, 2007).  

Here, a review of the report of February 2005 VA audiological 
examination (and that in January 2004) reflects that the 
examiners/audiologists did provide an adequate description of 
the functional effects of the veteran's hearing loss.  In 
this regard, as reflected above, the examiners noted the 
veteran's complaints of having difficulty understanding 
speech when exposed to background noise as well as problems 
hearing in his left ear when talking on the phone.  In this 
case, as the veteran has been noted in the reports of VA 
examinations to have provided details of his hearing problem, 
the Board finds that the VA examiner(s) did elicit 
information from him concerning the functional aspects of his 
disability.  This is all the regulatory provisions require.  
The VA examiner(s) was not otherwise required to read the 
veteran's mind or to offer an opinion based on information 
not provided by the veteran.  Martinak, 21 Vet. App. at 455.  

For all the foregoing reasons, the Board finds that, since 
the initial grant of service connection, a compensable rating 
for bilateral hearing loss is not warranted; thus, the claim 
for an initial, compensable rating for bilateral hearing loss 
must be denied.  Given the mechanical method of deriving 
ratings for hearing loss, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

	II.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Effective May 30, 2008, VA revised 38 C.F.R. § 3.159 (2007).  
See 73 Fed. Reg. 23353-23356 (April 30, 2008).  In 
particular, the amended regulation removes the third sentence 
of 38 C.F.R. § 3.159(b)(1) which states that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Additionally, the 
fourth sentence of 38 C.F.R. § 3.159(b)(1) is changed to 
read:  "The information and evidence that the claimant is 
informed that the claimant is to provide must be provided 
within one year of the date of the notice."  The amended 
regulation also adds a new paragraph, (b)(3), to 38 C.F.R. 
§ 3.159 which states that no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
The amendments to 38 C.F.R. § 3.159 apply to all applications 
for benefits pending before VA on, or filed after, May 30, 
2008.  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim for 
service connection for left ear tinnitus has been 
accomplished.  Through a notice letter dated in January 2005, 
the veteran was notified of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  The 
veteran has been afforded an opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the VA to obtain and 
consider evidence.  The veteran was also requested to submit 
evidence in support of his claim.  Additionally, in June 
2006, the RO provided the veteran notice with respect to 
effective dates and rating criteria provisions.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As regards to VA's notice requirements, the notice should 
inform the veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, 
these requirements have been met in this case.  Therefore, 
while the complete notice required by the VCAA was not 
necessarily provided prior to the initial adjudication of the 
veteran's claim for service connection left ear tinnitus, the 
Board finds that, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Nothing about the 
evidence or any response to any piecemeal notice in this case 
suggests that the veteran's claim must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

With respect to the veteran's claim for an initial, 
compensable rating for bilateral hearing loss the Board has 
considered the holding by the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) concerning increased compensation claims 
and 38 U.S.C. § 5103(a) notice requirements.  A claim for 
increased rating and a claim for a higher initial rating are 
similar in that the veteran seeks a higher evaluation for his 
service-connected disability.  The Court, however, did not 
hold in Vazquez-Flores that the VCAA notice requirements set 
forth in that decision applied to initial rating claims.  

In this regard, for example, if the veteran files a claim for 
service connection for a disability, the claim is granted, 
and he files a notice of disagreement with respect to the 
rating assigned and/or effective date of the award-thereby 
initiating the appellate process-more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d), 5103A, and 5104(a).  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Court in 
Dunlap also held that if a claim for service connection is 
granted after the VCAA's enactment, VA remains obligated to 
provided notice to the veteran as it relates to disability 
rating and effective date elements, if such notice was not 
provided prior to the claim being substantiated.  Dunlap, 21 
Vet. App. at 116.  Notwithstanding that fact, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
(disability rating and effective date) elements.  Id. at 119; 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

With regard to the more detailed notice requirements in 
38 U.S.C.A. §§ 7105(d) and 5103A, the veteran was notified in 
April 2005 that his claim for service connection for 
bilateral hearing loss had been granted.  The notice included 
a copy of the RO's March 2005 rating decision.  In that 
rating decision, the veteran was informed of the evidence the 
RO had considered and its reasons for assigning a 
noncompensable rating for bilateral hearing loss.  In April 
2006, the RO issued the veteran a statement of the case.  The 
statement of the case apprised the veteran of the relevant 
rating criteria associated with his claim, and again provided 
the reasoning behind the RO's assignment of a noncompensable 
rating.  Consequently, the Board finds the more detailed 
notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 
5103A have been met.  The Board also notes that during the 
course of his appeal, the veteran has been invited to submit 
evidence and has also been notified of the evidence VA will 
obtain on his behalf.  

Otherwise, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
in connection with the claims on appeal.  The veteran has 
been afforded VA examinations with respect to his claims, and 
identified medical records have been obtained.  Neither the 
veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claims that need to be obtained.  As noted above, 
the 2005 VA examiner referenced a June 2004 VA outpatient 
visit, the record of which is not in the file.  Such a record 
is not, however, needed since what is relevant at this stage 
in the process is the rating to be assigned to the hearing 
loss disability from the date service connection was granted.  
Since that date was in October 2004, any audiograms done 
before then are not relevant.  Furthermore, it does not 
appear from the VA outpatient records in the file that a June 
2004 (as opposed to a January 2004) audiogram exists.  That 
is, there is a June 2004 record from the hearing aid clinic, 
but that discussed prior audiometric testing and did not 
indicate additional testing was conducted at that time.  
Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left ear tinnitus is 
denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


